DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al., US 3,944,068 in view of Uejima et al., US 2008/0029414 and Lamb, US 2013/0330150.
Regarding claims 21 and 25:
Maier discloses a method that can be used to secure protective wrap to lumber, the method comprising 
a plurality of fastener caps (space enclosed by cutouts 3) in a fastener cap assembly (1), the cap assembly comprising:
a plurality of fastener caps spaced from one another for securing material spaced from one another by breakable tabs (5) along a first axis extending through a center of the fastener caps, each of the fastener caps and breakable tabs having a top surface, a bottom surface, side edges, and a thickness between the top surface and the bottom surface; 

driving a fastener (4) through the fastener cap using the fastener driving tool (implicit to Maier),
wherein the fastener cap assembly provides a single fastener cap to a single fastener.
Maier does not expressly disclose wherein the fastener cap assembly is repulpable.
Ueijima discloses a fastener cap assembly that can be paper, plastic, rubber or other materials. Paper being a repulpable material.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use paper as the material for the fastener cap assembly of Maier as it is suggested by Uejima to be one of several material equivalents usable for the purpose and it is economical and environmentally sound.
Maier does not expressly disclose wherein the method is used for driving the fastener through lumber wrap to secure the fastener cap to lumber.
Lamb discloses fastener caps wherein they are used specifically for driving a fastener through the fastener cap and lumber wrap using a fastener driving tool to secure the fastener cap to lumber (para. 0005).

Regarding claim 27-29:
Maier discloses a groove (5) extending across a center portion of the breakable tabs and penetrating inward from the top surface of the breakable tabs to a predetermined depth, wherein the depth of the groove is greater than 1/3 of the thickness of the substrate (it goes all the way through), wherein the groove is substantially perpendicular to the first axis.

Claims 22-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al., US 3,944,068 in view of Uejima et al., US 2008/0029414 and Lamb, US2013/0330150, further in view of Kamiyama et al., JP 54150474.
Regarding claims 22-23 and 30-31:
Maier in view of Uejima discloses a repulpable fastener cap of paper but does not expressly disclose wherein the substrate of paper comprises a plurality of plies of paper-based material laminated together with a lignin-based adhesive.
Kamiyama discloses a substrate of paper comprising a plurality of plies laminated together with lignin-based adhesive (abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute paper comprising a plurality of plies laminated together with lignin-based adhesive as suggested by Kamiyama for the nonspecific paper of Uejima in order to increase the heat and water resistance of the paper (abstract and background of Kamiyama).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al., US 3,944,068 in view of Uejima et al., US 2008/0029414 and Lamb, US2013/0330150, further in view of Doi, JP 2002168218.
Regarding claims 24 and 26:
Neither Maier nor Uejima expressly discloses a protective material applied to the top surface of the substrates, wherein the protective material, when cured, forms a non-waxy and moisture-resistant protective barrier.
Doi discloses a fastener cap of paper wherein a protective material (resin) is applied to at least the top surfaces of the substrates, wherein the protective material forms a non-waxy and moisture-resistant protective barrier (resin layer 21 – para. 0045 and 0046).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a protective material as suggested by Doi to the top layer of Maier in order to prevent the penetration of moisture.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633